Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 20, 2015.




                                       In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00288-CV



                      IN RE ANTONIO SEPEDA, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              212th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 14-CV-0020

                         MEMORANDUM OPINION

      On Wednesday, April 1, 2015, relator Antonio Sepeda filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Patricia Grady, presiding judge of the 212th District Court of Galveston
County, to rule on relator’s petition for expunction. On August 12, 2015, the trial
court signed an order denying the relator’s petition for expunction.
      Accordingly, we dismiss as moot relator’s petition for writ of mandamus.

                                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2